Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose or suggest: The prior art does not disclose, suggest, or make obvious: 
“in response to determining that a triangle prediction tool enable/disable flag signaled in sequence parameter set (SPS) is false, inferring that the current CU is not coded as the triangle prediction mode.”
The closest prior art, Ye, US 11,109,041 B2, discloses a coding process in which merge mode flags are parsed sequentially, and a triangle mode is inferred as the coding mode of the current CU, in the event that all other merge mode flags are signaled as disabled (See column 20, line 51 to column 21, line 11).  The flowchart of figure 8 illustrates this algorithm, showing a series of steps in which a flag is inferred as true based on regular merge, merge with motion vector difference (MMVD), sub-block merge, and combined inter intra prediction flags’ all being false.  Note step 885 “Return triangle mode& stop” is arrived at if and only if the other merge flags are false.
Contrary to applicant’s assertion on pages 7-8 of the remarks filed on 8/08/2022, the examiner maintains that Ye is prior art for the features it is cited for, namely, the feature of inferring disablement of triangle prediction mode “in response to determining that all other merge related modes are signaled as disabled”, as previously claimed.  The applicant has not provided support for this feature, but has instead amended the claims such that they are now supported by the provisional applications.  The claims now recite inferring that a current Coding Unit is not coded as a triangle prediction mode responsive to determining that a triangle prediction tool enable/disable flag is false in a Sequence Parameter Set (SPS), pertaining to the current CU.  The applicant has demonstrated that such a feature is support by the provisional applications.  Moreover, such a feature is not disclosed in any of the prior art.  A further search failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425